Citation Nr: 0901647	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-14 318	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1950 to July 1953.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that denied service 
connection for hearing loss and tinnitus.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the veteran 
when further action on his part is required.


REMAND

In May 2005, the veteran requested a hearing before a RO 
Decision Review Officer (DRO).  By letter of June 2005, the 
RO notified the veteran of a RO hearing that had been 
scheduled for him for a date in August.  By letter of July 
2005, the veteran cancelled his hearing request.  

By letter of August 2005, the RO notified the veteran of a 
new RO hearing that had been scheduled for him for a date in 
September.  An August 2005 VA contact report indicates that 
the veteran telephoned the RO, stating that he could not be 
physically present for the scheduled September 2005 hearing, 
and requesting "if any other arrangements could be made."  
However, the record does not show that the RO responded to 
the veteran's request for alternatives to physical presence 
at a hearing.  

To ensure full compliance with due process requirements, this 
case is hereby REMANDED to the RO via the AMC for the 
following action:

1.  The RO should contact the veteran and 
his representative and respond to the 
veteran's request for alternatives to 
physical presence at a RO hearing, 
including any available videoconference, 
audioconference, or informal hearing 
procedures before a DRO.

2.  Depending on the kind of hearing, if 
any, the veteran chooses, the RO should 
thereafter follow the appropriate 
procedures for disposition of the claims 
on appeal.

If the veteran chooses a RO hearing 
before a DRO, the RO should schedule such 
a hearing for him and any witnesses.  

3.  Thereafter, any additional 
notification and/or development deemed 
warranted should be undertaken, including 
notification of the decision of the U.S. 
Court of Appeals for Veterans Claims 
(Court) in Dingess/
Hartman v. Nicholson (19 Vet. App. 473 
(2006)) (of which the veteran was not 
previously notified).  

4.  The RO should then readjudicate 
claims on appeal in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

